Citation Nr: 1745236	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left ankle sprain with degenerative joint disease (left ankle disability).

2.  Entitlement to a rating in excess of 10 percent for right ankle sprain with degenerative joint disease (right ankle disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1964 and from February 1966 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in part, continued 10 percent ratings for degenerative joint disease of the left and right ankles.  Jurisdiction of the case has since been transferred to the Winston-Salem, North Carolina RO.

The Board notes that, subsequent to the issuance of the June 2014 statement of the case, additional evidence was added to the record, to include VA treatment records, private treatment records, and VA examination reports.  The Veteran, through his representative, waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a September 2017 letter.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

In April 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  For the entire period on appeal (excluding the period of temporary total rating from July 24, 2014 to October 31, 2014), the Veteran's left ankle disability was manifested by marked limitation of motion but did not manifest as ankylosis, malunion, or deformity; astragalectomy of the left ankle is not shown.

2.  For the entire period on appeal (excluding the period of temporary total rating from May 12, 2011 to July 31, 2011), the Veteran's right ankle disability was manifested by marked limitation of motion but did not manifest as ankylosis, malunion, or deformity; astragalectomy of the right ankle is not shown.


CONCLUSIONS OF LAW

1.  For the entire period on appeal (excluding the period of temporary total rating from July 24, 2014 to October 31, 2014), the criteria for a rating of 20 percent, but no higher, for left ankle sprain with degenerative joint disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2016).

2.  For the entire period on appeal (excluding the period of temporary total rating from May 12, 2011 to July 31, 2011), the criteria for a rating of 20 percent, but no higher, for right ankle sprain with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's left and right ankle disabilities are currently rated as musculoskeletal disabilities under Diagnostic Code 5271, which provides for a 10 percent disability rating with moderate limitation of motion and a 20 percent disability rating with marked limitation of motion.  38 C.F.R. § 4.71a.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."    See 38 C.F.R. § 4.6.

Diagnostic Code 5270 pertains to ankylosis of the ankle.  Under this diagnostic code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5273 provides the rating criteria for malunion of the os calcis or astragalus.  A 10 percent disability rating is warranted for a moderate deformity, and a 20 percent disability rating is warranted for a marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5273.  

Diagnostic Code 5274 provides that a 20 percent disability rating is warranted for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

Normal ranges of motion of the ankle are dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.   These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).

III. Facts

The Veteran's left and right ankle disabilities have each been rated as 10 percent disabling throughout the duration of the appeal.  The Veteran also was granted a temporary total rating for the period from May 12, 2011 to July 31, 2011, following a right ankle surgery, as well as for the period from July 24, 2014 to October 31, 2014 following a left ankle surgery.

The Veteran sought private treatment in April 2010, when he complained of bilateral ankle pain, worse at the end of the day.  He denied swelling, locking, catching, or instability, and said that he took medication for pain.  Range of motion testing of the left ankle showed dorsiflexion to 10 degrees and plantar flexion to 25 degrees with minimal instability on talar tilt and anterior drawer.  Right ankle testing showed dorsiflexion to 10 degrees and plantar flexion to 25 degrees with some mild instability to talar tilt and anterior drawer.  X-ray imaging showed bilateral ankle pain status post bilateral ankle reconstruction with right greater than left ankle degenerative joint disease. 

He underwent a VA examination in October 2010.  The Veteran complained of pain, stiffness, swelling, and tenderness of both ankles.  Range of motion testing, of the left ankle, showed dorsiflexion to 15 degrees and plantar flexion to 40 degrees, and on the right side, dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  On both sides, there was objective evidence of pain following repetitive motion.  The Veteran was noted to have pain at rest, and guarding of movement.  He described feeling like he had a wire suture in the right ankle.  There was no evidence of ankylosis.  The Veteran noted the constant use of corrective shoes and orthotic inserts.

Private treatment records show that the Veteran again sought private treatment in December 2011 and February 2011, when he complained of bilateral ankle pain and increased swelling after being on his feet for long periods of time.  A treatment note from April 2011 shows that the Veteran returned with significant enough symptoms, including popping, locking, catching, swelling, and stiffness, to warrant surgery.  He underwent an arthroscopic debridement and decompression surgery of his right ankle in May 2011.  His treating physician noted that as a result of the posttraumatic degenerative arthritis in both ankles, the Veteran would require further operative treatment in the future.  Follow-up appointment in June 2011 showed steady improvement, increased mobility, and improved ankle motion, with more than 10 degrees of dorsiflexion and reasonable plantar flexion, with less pain, swelling, grating and crepitus.  The Veteran showed further improvement at a follow up appointment in August 2011.

The Veteran underwent another VA ankle examination in August 2013, wherein bilateral ankle sprains with degenerative joint disease was diagnosed.  The Veteran stated that he had constant pain, limitations with standing and walking, and reported the constant use of orthotic shoes and inserts.  He had dorsiflexion on both ankles to 20 degrees or greater, and plantar flexion on both ankles to 40 degrees.  Objective evidence of painful motion began at 20 degrees on the left ankle only.  After repetitive use, the Veteran showed less movement than normal on both ankles, weakened movement on the right ankle, and pain on movement on both ankles.  He had localized tenderness or pain on palpation of joints on both ankles.  There was no evidence of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astralgus), or astragalectomy.  The examiner noted that pain and weakness limited the Veteran's functional ability when not in a flare, and more so when during a flare-up, to a moderate degree.  The Veteran stated that he could only walk or stand for less than 30 minute intervals without severe pain, even with the constant use of orthopedic shoes and inserts.

In his July 2014 substantive appeal, the Veteran stated that he retired from his job after 17 years of service due to the pain and swelling in both ankles.

A July 2014 private treatment note reflects that the Veteran continued to suffer from stiffness, loss of motion, pain, and dysfunction.  It was noted that he had dorsiflexion limited to between 5 and 7 degrees on the right side.  Left ankle symptoms were noted as worsening, with anterior impingement, feeling of loose bodies, and swelling at the end of the day.  He had limited dorsiflexion, with grating and crepitus, as well as synovitis and swelling.  Later in July 2014, he underwent a left ankle synovectomy and chondroplasty removal of chondral loose bodies.  

The Veteran underwent another VA ankle examination in March 2016.  The diagnosis was bilateral ankle sprains with posttraumatic degenerative joint disease, status post surgical revisions bilaterally.  The Veteran stated that he experienced chronic moderate to severe pain on a daily basis, with limited ambulation, as well as a chronically altered gait.  He said that weather changes triggered aching.  Prolonged walking, climbing, or standing triggered flare-ups.

Range of motion testing showed, on both ankles, dorsiflexion to 10 degrees and plantar flexion to 35 degrees, with pain noted on examination causing functional loss.  There was objective evidence of tenderness and pain as well as objective evidence of crepitus.  The examiner noted that pain, fatigue, weakness, lack of endurance, and incoordination all contributed to causing functional loss.  Additional contributing factors of disability included swelling, disturbance of locomotion, and interference with standing.

He had muscle strength of 4/5 bilaterally on plantar flexion and dorsiflexion.  There was no ankylosis.  There was no evidence of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or astragalectomy.  Finally, the Veteran reported the constant use of a cane and occasional use of a walker. 

At his April 2017 Board hearing, the Veteran reported that he experienced daily swelling of his ankles, as well as limited motion and pain.  See, Hearing Transcript at pp. 3-4.

IV. Analysis

In light of the Veteran's competent and credible reports of constant pain, and difficulty with prolonged walking and standing, to which the Board has accorded significant probative value, and the fact that at a point during the appeal period the Veteran's dorsiflexion of both ankles was noted to be as low as 5-7 degrees, as recorded by his longstanding private treating physician (compared to a normal range of 0 to 20 degrees), as well as reports of worsened range of motion and functional loss during periods of flare ups, the Board affords the Veteran the benefit of the doubt and finds that, for the entire appeal period, his overall disability picture more nearly approximates the criteria for a 20 percent rating based on marked limitation of motion, when taking into account DeLuca factors.  As mentioned above, "moderate" and "marked" are not defined by the Code.  However, "marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  See Webster's New World Dictionary, Third College Edition (1988) at 828.  "Moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Id. at 871.  

The Board has considered the Veteran's symptoms and functional effects, including any functional limitation beyond the objective range of motion measurements, in accordance with DeLuca and Mitchell.  Indeed, the Veteran's statements regarding functional effects of pain, including limitations on standing, walking, and climbing stairs, have been considered in the Board's decision to increase the rating for the entire period on appeal.  However, 20 percent is the highest rating available for limitation of motion of the ankle.  As such, further consideration of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

During the period in question, the Veteran has not shown any evidence of ankylosis of either ankle, which would be required for an evaluation higher than 20 percent under the rating criteria.  Moreover, there has been no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  In any event, in light of the grant of a 20 percent rating herein, rating the Veteran's left or right ankle disabilities under Diagnostic Codes 5272, 5273, or 5274 would not avail the Veteran.

For all of these reasons, the Board finds that the preponderance of the evidence supports an award of 20 percent for each ankle disability for the period on appeal.

In reaching this conclusion, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral ankle disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severe than the previously assigned disability ratings reflected.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, the Board has placed a high probative value on his statements in making a finding that his left and right ankle disabilities warrant 20 percent ratings.  However, with respect to the requirements for higher ratings, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

For the entire period on appeal (excluding any period where a temporary total rating is in effect), a rating of 20 percent for left ankle sprain with degenerative joint disease, is granted.

For the entire period on appeal (excluding any period where a temporary total rating is in effect), a rating of 20 percent for right ankle sprain with degenerative joint disease, is granted.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


